On Petition for Eehearing.
Black, J.
The learned counsel for the appellant, in their brief on petition for a rehearing, contend in effect that their argument in relation to certain answers to interrogatories, which they claimed were inconsistent with each other, was misapplied. It was argued in the appellant’s brief on the original hearing that these special findings neutralized each other, to say the least, it being claimed that one answer was that appellee “did not know, the other two that he did know.” It was next said in the brief: “The burden is on MeMath to show that he did'not know of it.” This might be supposed to have been intended as an argument that the inconsistency between the special findings should be available in favor of the appellant in the consideration of its motion for judgment in its favor upon the special findings notwithstanding the general verdict, because of the burden upon the appellee. It is true that the burden of the issue was upon the appellee, but it was not necessary to his recovery that any material fact of which he had the burden should be shown by the special findings. The general verdict decided in his favor all the facts for the proof of which he had the burden, and to warrant a judgment against him upon the special findings, notwithstanding the *160general verdict, it was needed that some fact or facts irreconcilably inconsistent with the general verdict should be shown, without contradiction, by the special findings. Perhaps we were justified in supposing that counsel desired effect in favor of the appellant to accrue from the contradictoriness of the answers to interrogatories. That effect, it would seem, was expected because the burden of the issue was upon the appellee.
Other matters argued seem to be sufficiently disposed of in our original opinion. Petition overruled.